DETAILED ACTION
Claim 30 is withdrawn from consideration.  Claims 31-33 are allowable.  A complete action on the merits of pending claims 16-29 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
Acknowledgment is mad to Applicant’s amendments filed 12/30/21.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Allowable Subject Matter
Claims 31-32 are allowable.  Claims 20 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination does not teach the limitations of claim 20 in conjunction with proceeding claims and claim 31.  To, Yoon, and Ratnakar do not teach an anesthetic needle that extends out of a closed biopsy cup through a passage.  Then, the passage through which the needle extends closes so that suction can commence.  To does teach where the channels can be used for drug delivery but lacks the structures and capabilities claimed in claim 20.
Claim Rejections - 35 USC § 103
Claims 16-19, 21-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over To US 20100121153 in view of Yoon US 5922002 and Lee US 20140323910.
Regarding claim 16, To teaches a flexible tube having a distal tube end, a proximal tube end (Fig. 13A tubular member 1302), and at least two lengthwise extending channels (Fig. 13A 1330 and 1332), an end effector comprising two opposite jaws (Fig. 4D 408 and 410) having opposite cutting edges (Fig. 4D 409 and 411), which end effector is provided at the distal tube end, an effector sleeve that surrounds the flexible tube at least at the distal tube end (Fig. 3D 316), and means for reciprocating the end effector axially in relation to the effector sleeve, or vice versa, to open and close the jaws (par. [0074]), wherein the end effector of the endosurgical device comprises a main tubular body having a first end connected to the distal tube end to provide fluid communication to the at least two lengthwise extending channels, and an opposite second end having the opposite jaws (Fig. 102 goes to the jaws and is coupled to the tube throughout), at least one of the jaws is arranged to diverge from a longitudinal axis of the end effector in a relaxed condition when the end effector is at least partly outside the effector sleeve (Fig. 4D), the exterior faces of the opposite jaws are electrically insulated (par. [0085]), and an electrical cord for providing current to the end effector extends inside one of the lengthwise extending channels (par. [0115]).
To does not explicitly teach the end effector and the jaws are arranged so that the jaws are subjected to a compression force by the effector sleeve to keep the gap between the jaws closed to define a closed biopsy cup when the end effector is at least partly inside the effector sleeve and the jaws are configured to grasp and cut off a tissue specimen by application of diathermy powered by said electrical cord. However, To discloses using ablation/RF energy transfer in combination with the biopsy device sent by a wire (pars. [0067] and [0115]).
Yoon, in an analogous device, teaches where the sleeve and jaws are moved relative to one another to open and close the jaws (Figs. 11 and 12 and Abstract).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to substitute the actuation mechanism of To with the actuating sleeve of Yoon to put a compression force on the jaws.  The substitution would yield the predictable result of being able to open and close the jaws with sleeve reciprocation.  
Yoon does not explicitly teach and the jaws are configured to grasp and cut off a tissue specimen by application of diathermy powered by said electrical cord to said jaw.
Lee, in an analogous device, teaches using the biopsy components (jaws 512 in Fig. 5) to cauterize tissue during the tissue sampling (par. [0196]).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify To and Yoon with the use diathermy power to cut off tissue, as taught by Lee, so the tissue would achieve hemostasis to prevent blood loss (Lee par. [0196]).
Regarding claim 17, To teaches wherein both of the opposite jaws are arranged to diverge from the longitudinal axis of the end effector in the relaxed condition when the end effector is at least partly outside the effector sleeve (Fig. 4D.
Regarding claim 18, To teaches wherein the tube has at least a first lengthwise extending channel for an effector wire for controlling the end effector when said end effector moves in and out of the effector sleeve (par. [0128] guidewire inserted into the channel).
Regarding claim 19, To teaches wherein the tube has a third lengthwise extending channel for transferring a tissue specimen out of the closed biopsy cup by flushing with a fluid (Fig. 13A 1326).
Regarding claim 21, To teaches wherein the opposite jaws has a wall without an opening for exposing a needle or a nozzle for application of a local anesthetic at a target site when the biopsy cup is closed, and wherein the needle or nozzle is reciprocatingly arranged inside a fourth channel of the tube to allow the needle or nozzle to be accommodated inside the closed biopsy cup delimited by the closed jaws, and wherein the needle becomes exposed, when the jaws are made to open (The combination does not possess this feature as the claim requires).
Regarding claim 22, To teaches wherein the end effector has a flat nose (par. [0076]).
Regarding claim 23, To teaches wherein the end effector has a tapered nose (Fig. 4C).
Regarding claim 24, To teaches wherein the third lengthwise extending channel is in fluid communication with one of the other lengthwise extending channels via the biopsy cup defined by the closed opposite jaws, which other lengthwise extending channel is configured to be connected to a source of flushing fluid, and which third lengthwise extending channel is configured to allow a tissue specimen accommodated inside the biopsy cup to be flushed out of the endosurgical device by the flushing fluid arriving to the biopsy cup from the other lengthwise extending channel (par. [0107]).
Regarding claim 26, To teaches wherein the third lengthwise extending channel for flushing the tissue specimen out of the closed biopsy cup is in fluid communication with the second lengthwise extending channel, which has no electrical cord (Fig. 13A and par. [0107]).
Regarding claim 27, To teaches wherein a jaw of the end effector is obtained from at least one conductive pipe piece having a closed second end by cutting the at least one pipe piece lengthwise and forcibly deflecting the jaw away from the central axis of the pipe piece.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).  It appears the end product is the same of having a center space between two jaws.
Regarding claim 28, To teaches wherein an exterior diameter of the tube is less than or equal to 2 mm (par. [0023] the tube itself can be less than 1.5mm thus the channels inside are less than 2mm), and/or the flushing pressure through the closed biopsy cup is at least 5 bar.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over To, Yoon, and Lee as applied to claim 16 above, and further in view of Ratnakar US 20070055172.
Regarding claim 29, To does not explicitly teach wherein the end effector is connected end-to-end to a reinforcing member surrounding the flexible tube.
Ratnakar, in an analogous device, teaches a housing 40 that is connected to the end of the end effector 14 and to the tube supporting the device 50 (Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify To, Yoon, and Lee to have a reinforcing member surrounding the tube and coupled to the end of the end effector as in Ratnakar.  Using an outer tube or member to cover and complete a junction is a known technique in the art.  A person of ordinary skill in that would recognize this as a way to couple an end effector to a tube.
Response to Arguments
It is appreciated how the applicant laid out the current invention and what they believe makes it novel.  However, Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive.  First, the applicant states that To is different structurally from what is claimed.  The applicant uses the jaws not being made of a material to conduct electricity as an example.  This argument contradicts part of the final argument posed where the applicant argues that the outer jaw is not made of an insulating material.  As stated in par. [0115] of To electrical energy can be used and is sent through a wire to the jaws.  Further, par. [0108] states that RF energy can be used in conjunction with the device.  Second, the applicant states that To is used for visualization and not for cutting tissue; however, as stated in in par. [0129] this device can be used for biopsy.  Additionally, the device can use electrical energy that is transferred by wires to the end effector (par. [0115]).  Just because the device of To has more functions does not mean it can’t meet the claim limitations.  Next, the applicant argues that a person of ordinary skill in the art would not have combine To with Yoon and Lee to teach the limitation of cutting off tissue with the application of diathermy power to said jaws.  The examiner believes that a person of ordinary skill in the art would modify To with Yoon and Lee.  To as seen I pars. [0108] and [0115] teach that RF energy is applied to surrounded tissue, so tissue that is in the jaws.  Lee teaches that the invention may use cauterizing energy to cut tissue for biopsy par. [0196].  Lee teaches that the jaws are what cuts off the tissue par. [0065].  Thus, the jaws can be energized to biopsy tissue.  Last, the applicant argues that the outer surface of the jaws are not made of insulating materials.  The examiner disagrees with this assertion.  In the rejection the examiner pointed to par. [0085] for a list of alternative materials for the retracting element.  Par. [0086] of To also states what the jaws are made of and most of them are insulating materials such as glass, PTFE, polyethylene, and acrylic, just to name a few.  Thus, the outer surfaces would be insulating.  Therefore, the applicant’s arguments are not persuasive.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794